UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2133



ROBIN PURCELL,

                                                 Plaintiff - Appellant,

          versus


Z.   A.  MORSE;    CITY   OF     RALEIGH     POLICE
DEPARTMENT,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cv-00460)


Submitted: March 22, 2007                        Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robin Purcell, Appellant Pro Se. Dorothy K. Leapley, CITY OF
RALEIGH, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robin Purcell appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Purcell v. Morse, No.

5:05-cv-00460 (E.D.N.C. Sept. 18, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -